        Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   X


UNITED STATES OF AMERICA
                                                           PRELIMINARY ORDER OF
               - V. -                                      FORFEITURE AS TO SPECIFIC
                                                           PROPERTY/
HAI JIAO DAI,                                              MONEY JUDGMENT
    a/k/a "Jay,"
    a/k/a "Jet,"                                           S 1 19 Cr. 710 (SHS)

                        Defendant.
----------------------------------                   X


               WHEREAS, on or about October 13, 2020, HAI JIAO DAI, a/k/a "Jay," a/k/a "Jet,"

(the "Defendant"), and another, were charged in a one-count Superseding Information, S 1 19 Cr.

710 (SHS) (the "Information"), with failing to maintain information about the shipment, receipt,

sale, and distribution of cigarettes, in violation of Title 18, United States Code, Sections 2343(a),

2344(6) and 2 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 98l(a)(l)(C) and 2344(c), Title 28 , United States Code, Section 246l(c), and Title 49,

United States Code, Section 80303 , of any and all property, real and personal, which constitutes

or is derived from proceeds traceable to Count One of the Information; any and all contraband

cigarettes or contraband smokeless tobacco involving the offense charge in Count One of the

Information ; and any and all aircraft, vehicles, and vessels used to transport, conceal, possess, or

facilitate the transportation, concealment, receipt, possession, purchase, sale, exchange, or giving

away, of contraband cigarettes involved in the offense charged in Count One of the Information ;

and, pursuant to Title 18, United States Code, Section 982(a)(2)(B), of any and all property

constituting or derived from proceeds obtained directly or indirectly as a result of the offense

charged in Count One of the Information, including but not limited to a sum of money in United
        Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 2 of 6




States currency representing the amount of proceeds traceable to the commission of the offense

charged in Count One of the Information that the Defendant personally obtained;

               WHEREAS , on or about May 18, 2019, the Government seized 43,200 cigarettes

from the Defendant in Queens County, New York (the "May 18 Seizure");

               WHEREAS, on or about June 26, 2019, the Government seized 57,600 cigarettes

from the Defendant in New York County, New York (the "June 26 Seizure") (the May 18 Seizure

and the June 26 Seizure, collectively, the " Specific Property");

               WHEREAS , on or about October 13 , 2020, the Defendant pied guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, pursuant to Title 18, United States Code, Sections 98l(a)(l)(C), and 2344(c), Title 28,

United States Code, Section 246l(c), and Title 49, United States Code, Section 80303, a sum of

money equal to $5,068 in United States currency, representing the amount of proceeds traceable

to the offense charged in Count One of the Information, and the Specific Property, representing all

contraband cigarettes involved in the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,068 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained, for which

the Defendant is jointly and severally liable with Co-Defendant Xin Hui Zhou to the extent a

forfeiture money judgment is entered against Co-Defendant Xin Hui Zhou;

               WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the Specific Property, which constitutes property involved in the offense charged in

Count One of the Information;
         Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 3 of 6




                WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21 , United States Code, Section 853(g), and Rules

32.2(6)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.       As a result of the offense charged in Count One of the Information, to which

the Defendant pied guilty, a money judgment in the amount of $5 ,068 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant, for which the Defendant is jointly and severally liable with Co-Defendant Xin Hui

Zhou to the extent a forfeiture money judgment is entered against Co-Defendant Xin Hui Zhou.

                2.       As a result of the offense charged in Count One of the Information, to which

the Defendant pied guilty, all of the Defendant' s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21 , United States Code, Section 853.

                3.       Pursuant to Rul e 32.2(6)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
        Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 4 of 6




Defendant, HAI HAO DAI, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney ' s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew ' s Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               5.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               6.      Upon entry of this Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

               7.      Pursuant to Title 21 , United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov.    This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty ( 60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.
         Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 5 of 6




                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner' s alleged interest in the Specific Property,

(ii) shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner's right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner's claim , and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                l 0.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

                11.     Pursuant to Title 21, United States Code, Section 853(p ), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogato ries, requests for production

of documents and the issuance of subpoenas.
        Case 1:19-cr-00710-SHS Document 62 Filed 03/08/21 Page 6 of 6




               13.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.

               14.    The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney ' s Office, One St. Andrew ' s Plaza, New York,

New York 10007.




                                                                   Dated: New York, New York
                                                                          March 8, 2021
